TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00187-CR
                                      NO. 03-07-00188-CR



                              Steve Calderon Hinojosa, Appellant

                                                 v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
      NOS. 11,720 & 11,721, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Steve Calderon Hinojosa seeks to appeal judgments of conviction for injury to an

elderly person and aggravated assault on a public servant. Sentence was imposed in both causes on

August 10, 2006. The pro se notice of appeal was filed on February 23, 2007. Because the notice

was not timely, we lack jurisdiction to dispose of the purported appeal in any manner other than by

dismissing it for want of jurisdiction. See Tex. R. App. P. 26.2(a)(1); Slaton v. State, 981 S.W.2d
208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996). In

addition, the trial court has certified that Hinojosa waived the right of appeal. See Tex. R. App. P.
25.2(a)(2); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003); see also Blanco v. State,

18 S.W.3d 218, 220 (Tex. Crim. App. 2000).

               The appeal is dismissed.




                                             ___________________________________________

                                             Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: May 4, 2007

Do Not Publish




                                                2